HITCHCOCK, J.
to jury. If the words are proven, or so much of either set is proven, as imputes the crime of being a whore, the action is sustained. It is not necessary to prove the identical words; proof of the substance is sufficient. The innuendo is.to give application to words; it cannot extend their meaning beyond their ordinary acceptation. Words not laid in the declaration, which were spoken at the same time with those charged, and explain their sense, may be considered, and will excuse the defendant if they show the other words to have been spoken in an innocent meaning.
Verdict for the plaintiff, $163.50, and judgment.